Appleton, C. J.
It was held in Thompson v. Gilmore, 50 Maine, 428, that, in a suit under the statute, to enforce a laborer’s lien on logs not belonging to the person for whom the services were rendered, a valid judgment in rem must be obtained against the property; that the record of the judgment must show that the logs, upon which the labor was expended, are the same which in the writ were commanded-to be attached and which were attached; and that the officer’s return of an attachment of logs having similar marks with those described in the plaintiff’s declaration, does not establish the fact that the logs attached were identical with those upon which the plaintiff labored.
In Thompson v. Gilmore, the defendant was sued as sheriff for the default of his deputy, in not keeping and de*299livering over, to be taken in execution, certain logs attached by the plaintiff, in a suit against certain individuals, to secure his lion for labor done by him upon the same. The defendant was relieved from liability, because it did not appear by the judgment that the logs were those to which the plaintiff’s lien attached.
The only question hero presented is, whether, within that decision, it is sufficiently established that the logs attached in the present suit are those upon which the plaintiff labored, so that the judgment should be rendered specially against the logs attached.
The declaration sets forth the plaintiff’s lien upon certain logs of a specified mark, by reason of his labor in driving the same. The officer returns an attachment of logs having the marks described in the plaintiff’s writ and that they are subject to a lien. All parties interested have been summoned. They admit the truth of the facts set forth in the plaintiff’s declaration. It is conceded, therefore, that the plaintiff labored upon logs of a specified mark and had a lien upon the same. The parties further agree that the logs described in the declaration, and upon which it is admitted there was a lien, were attached within sixty days after they arrived at their place of destination.
We think the identity of the logs attached with those upon which the plaintiff labored and thereby acquired a lien is sufficently established, and that the plaintiff is entitled to a judgment in rem.

Judgment to be rendered against the logs attached and that the plaintiff has a lien upon the same.

Cutting, Kent, Walton and Dickerson, JJ., concurred.